Citation Nr: 0722803	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  04-38 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for sciatic nerve 
syndrome, currently evaluated 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The DD Form 214 of record indicates that the veteran served 
on active duty from April 1989 to April 1994, and had four 
years of prior active duty service.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record indicates that subsequent to the issuance of the 
last supplemental statement of the case (SSOC) in November 
2005, the veteran's Social Security Administration (SSA) 
records were received.  The SSA records include pertinent 
medical evidence, including VA treatment records, which were 
not considered by the RO.  Remand is necessary for the RO to 
consider this evidence.

In addition, it is noted that the veteran was awarded federal 
disability retirement benefits in March 2005.  However, 
records pertaining to his disability retirement have not been 
obtained.  Those records may contain material that is 
pertinent to the issue at hand and should be sought from the 
Office of Personnel Management (OPM).  

The record indicates that the veteran has been receiving 
regular treatment at the St. Louis VA Medical Center (VAMC).  
Records dated to December 2004 have been submitted with the 
veteran's SSA records.  The veteran may have had more recent 
VA treatment.  Any such records may be relevant to the 
veteran's claim and should be obtained, if available.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records 
are in constructive possession of the agency, and must be 
obtained if the material could be determinative of the 
claim).  

The veteran's initial claim for service connection was for a 
back injury and service connection for a back condition was 
awarded by an August 1994 rating decision.  The RO granted a 
10 percent rating under Diagnostic Code (DC) 8520, noting his 
diagnosis of sciatic nerve syndrome.  The RO has always 
considered and rated this disability under DC 8520.  

In his latest claim for entitlement to an increased rating, 
the veteran requested a higher rating for his back condition.  
The medical evidence indicates that his low back disorder 
manifests various symptoms, to include pain radiating to the 
left lower extremity (sciatic nerve syndrome), as well as 
limitation of motion and painful motion of the low back.  The 
RO has again only considered the claim under DC 8520.  
Therefore, the Board finds that the veteran should undergo a 
VA examination to determine the severity of his back 
condition, to include any sciatic nerve paralysis.  The RO 
should then consider this claim under all applicable 
diagnostic codes.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This 
decision held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2006) apply to all five elements of a service connection 
claim.  Because this case is being remanded for other 
matters, the RO now has the opportunity to correct any 
defects in Veterans Claims Assistance Act of 2000 (VCAA) 
notices previously provided the veteran.

Accordingly, the case is REMANDED for the following action:

1.	The RO is to send the veteran a 
corrective VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a 
disability rating and effective date 
for the claim on appeal, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.	The RO should take the appropriate 
measures to obtain the records 
pertaining to the veteran's disability 
retirement benefits from OPM.  All 
efforts to obtain government records 
should be fully documented, and the 
government agency must provide a 
negative response if records are not 
available.

3.	The RO should take the appropriate 
measures to obtain the veteran's VA 
treatment records from December 2004 
to present from the St. Louis VAMC.  
All efforts to obtain VA records 
should be fully documented, and the VA 
facility must provide a negative 
response if records are not available.

4.	Thereafter, the veteran should be 
scheduled for appropriate VA 
examinations to determine the severity 
of his back disorder, to include any 
sciatic nerve damage.  All indicated 
tests and studies are to be performed.   
Prior to the examination(s), the 
claims folder must be made available 
to each physician for review of the 
case.  The examiner, in accordance 
with the latest AMIE worksheet for 
evaluating back and sciatic nerve 
disorders, is to provide a detailed 
review of the veteran's history, 
current complaints, and the severity 
of his low back disorder, to include 
sciatic nerve damage.  The examiner 
must provide a clear explanation for 
each finding and opinion expressed.

5.	Thereafter, the RO should readjudicate 
the appealed issue based on all the 
evidence of record.  The RO is 
specifically advised to consider all 
applicable diagnostic codes, to 
include those pertaining to low back 
disorders.  If any benefit sought on 
appeal is not granted, the veteran and 
his representative should be provided 
a SSOC and an applicable time to 
respond.  The RO must ensure that the 
veteran is notified of all applicable 
diagnostic codes.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) 
(2006).




